Citation Nr: 0402470	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  98-17 458A	)	DATE
	)
	)

On appeal from theDepartment of Veterans Affairs Regional 
Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder as secondary to the service-connected cardiovascular 
disability.  

2.  Entitlement to service connection for Type II Diabetes 
Mellitus.  

3.  Entitlement to a disability rating in excess of 60 
percent for hypertensive heart disease.  

4.  Entitlement to a disability rating in excess of 30 
percent for hypertensive heart disease, prior to February 4, 
2000.  

5.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

The veteran's active military service extended from June 1976 
to June 1979 and from November 1979 to December 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

VCAA requires VA to notify the appellant of the information 
and evidence necessary to substantiate the claim and indicate 
which portion of any such information or evidence is to be 
provided by VA and which is to be provided by the claimant.  
38 U.S.C.A. § 5103 (West 2002).  See also 38 C.F.R. 
§ 3.159(b) and Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Service Connection For A Psychiatric Disorder As Secondary To 
The Service-Connected Cardiovascular Disability.  The RO 
attempted to comply with the requirements of VCAA in a March 
2001 letter to the veteran.  That letter told him that he 
needed to submit medical evidence showing he was treated 
while on active military service for a nervous condition, not 
including personality disorders, or treatment showing a 
psychosis was manifested within one year after his discharge 
from active military service.  He was given 60 days to submit 
evidence.

Unfortunately, the letter did not address the basis of the 
veteran's claim.  The veteran is claiming service connection 
for a psychiatric disorder as secondary to the service-
connected cardiovascular disability.  To prevail on such a 
claim, the veteran would have to submit evidence which would 
put the positive and negative evidence in approximate 
balance.  38 C.F.R. § 3.102 (2003).  Specifically, that would 
require an opinion from a physician or other qualified 
medical professional which connects the psychiatric disorder 
to a service-connected disability.  See Reiber v. Brown, 
7 Vet. App. 513 (1995); Grivois v. Brown, 6 Vet. App. 136 
(1994).  

The RO complied with the VCAA requirement to obtain a medical 
examination and opinion when needed to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The May 2001 VA 
mental examination resulted in a diagnosis of substance abuse 
and psychological factors (personality traits and 
psychological symptoms) affecting a general medical 
condition.  The report explained that the veteran's mental 
condition was aggravating his physical disability; not that 
the physical disabiities were causing or aggravating the 
mental disability.  In August 2001, a private physician, 
Roberto Coira, M.D., expressed the opinion that all of the 
veteran's psychiatric symptoms worsened do to problems at 
work.  In order for the veteran to prevail on his claim at 
this stage, the veteran would have to submit evidence from a 
physician or other competent medical professional which 
establishes that a service-connected disability has caused a 
psychiatric disorder or has aggravated a psychiatric 
disorder, and which has sufficient explanation to give it a 
probative weight which would put the evidence in approximate 
balance considering the two opinions that are already of 
record, which are against the claim.  

Service Connection for Type II Diabetes Mellitus.  In a 
letter dated in April 2002, the RO asked the veteran for 
names and addresses of persons, agencies, or companies he 
thought might have records which would help decide his claim.  
He was asked to submit the information within 60 days.  
Review of the letter, and the entire file, does not show that 
the veteran was told what evidence he must submit to support 
his claim.  In this case, that evidence is a nexus opinion 
from a physician or other qualified medical professional 
which connects the veteran's diabetes mellitus to disease or 
injury in service or to a service-connected disability.  As 
discussed above, VA has a duty to have the veteran examined 
and to obtain a nexus opinion when needed.  The Board will 
have the veteran examined and obtain a medical opinion.  
However, in the event that the opinion is against the claim, 
the veteran has the responsibility to submit a competent 
medical opinion which includes a good explanation, or 
otherwise has sufficient probative weight to put the evidence 
in approximate balance.  38 C.F.R. § 3.102 (2003).  

A Disability Rating in Excess of 60 Percent for Hypertensive 
Heart Disease.  In a letter dated in May 2002, the RO 
informed the veteran that to establish entitlement for an 
increased evaluation the evidence must show his heart 
condition is aggravated.  He was also asked for names and 
addresses of those who might have evidence to decide his 
claim.  He was told to submit the evidence within 60 days.  
Actually, an aggravation or worsening of the disability may 
not support a higher evaluation.  This case is such an 
example.  

A rating of 60 percent requires more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted for chronic 
congestive heart failure, or; a workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7007 (2003).  

A echocardiogram report, dated June 28, 2000, shows a left 
ventricular ejection fraction of 45-50 percent.  This was the 
basis of the current 60 percent evaluation.  Under the rating 
criteria, the disability could worsen and still not meet the 
criteria for a higher evaluation.  In January 2002, Roberto 
R. Fred Santana, M.D., reported that an echocardiogram had 
revealed a decreased ventricular function with an ejection 
fraction of 30 to 35 percent.  While this is evidence of 
aggravation or worsening, it is also evidence against an 
increased rating because it is competent medical evidence 
that the ejection fraction remains within the 30 to 50 
percent range, for which the schedule provides the current 60 
percent evaluation.  What the veteran must submit to support 
a claim for a higher evaluation is competent medical evidence 
that the ejection fraction is less than 30 percent.  Nowhere 
in the May 2002 letter, or anywhere else in the file, do we 
find that the veteran was told that he must submit competent 
evidence that the ejection fraction is less than 30 percent 
in order to support a higher evaluation.  Inasmuch as it has 
been over 3 years since the June 2000 echocardiogram, a 
current test is warranted.  However, if the test results do 
not support a higher evaluation, it remains for the veteran 
to submit evidence that he meets the criteria for a higher 
evaluation.  

Entitlement to a Disability Rating in Excess of 30 Percent 
for Hypertensive Heart Disease, Prior to February 4, 2000.  
In a letter dated in December 2001, the RO told the veteran 
that he should submit the names and address of persons he 
thought might have information which would help VA decide the 
claim.  The letter did not set a deadline for the 
information.  

Effective January 12, 1998, hypertensive heart disease is 
rated at 30 percent when a workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; there is evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  A rating of 60 percent requires 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7007.

The veteran filed the current claim for increase in February 
1998.  He was examined, which would comply with the current 
VCAA requirements.  The March 1998 stress myocardial 
perfusion study showed that he reached a maximal workload of 
10.1 Mets.  The April 1998 echocardiogram revealed a left 
ventricular ejection fraction of 55 percent.  These findings 
would not meet the criteria, set forth above, for a rating in 
excess of 30 percent.  It was not until a June 2000 
echocardiogram disclosed a left ventricular ejection fraction 
of 45-50 percent, that there was competent medical evidence 
that the disability met the criteria for a rating in excess 
of 30 percent.  With these facts in mind, the Board has 
reviewed the entire file.  In this case, to support a higher 
evaluation before the February 4, 2000, VA examination, the 
veteran would have to submit competent medical evidence that 
the disability met the criteria for a higher evaluation 
before February 4, 2000.  

TDIU.  In a letter dated in December 2001, the RO informed 
the veteran that to establish entitlement to a TDIU rating, 
VA needed from him any evidence showing that he was 
unemployable due to his service-connected disabilities.  The 
letter did not set any deadline for the requested 
information.  On VA Form 9, dated later in December 2001, the 
veteran asserted that he was totally disabled by his service-
connected cardiovascular disease.  However, he has not 
submitted any competent evidence to support his position.  VA 
has tested and examined the veteran and the findings support 
the current schedular evaluations.  This remand affords the 
veteran another opportunity to submit evidence from a 
physician or other competent medical professional, showing 
that his service-connected disabilities prevent him from 
engaging in substantially gainful employment.  

PVA Case.  Some of the letters which attempted to comply with 
VCAA notice requirements gave the veteran 60 days to submit 
evidence.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

While the Board regrets the further delay, a remand in this 
case is required.  Accordingly, this case is REMANDED to the 
RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) are 
fully complied with and satisfied.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

2.  The RO should notify the veteran that 
to prevail on his claim for service 
connection for a psychiatric disability, 
as due to a service-connected disability, 
he must submit evidence from a physician 
or other competent medical professional 
which links the claimed disability to a 
service-connected disability with such 
probative force (such as a well reasoned 
explanation), that it puts the evidence in 
approximate balance, considering the two 
opinions against such a connection.  

3.  The RO should schedule the veteran for 
an examination of his diabetes mellitus.  
The examiner should express and opinion as 
to whether it is at least as likely as not 
that the veteran's diabetes is due to 
disease or injury in service or to a 
service-connected disability.

4.  If the opinion of the diabetes 
mellitus examination is against the claim, 
the RO should notify the veteran that it 
is his responsibility to submit a 
competent medical opinion, which includes 
a good explanation, or otherwise has 
sufficient probative weight to put the 
evidence in approximate balance.  

5.  The RO should schedule the veteran for 
a stress test to determine his METs.  An 
echocardiogram to determine the percent of 
left ventricular ejection fraction should 
also be conducted.  

6.  If the results of the above 
cardiovascular tests are against the 
claim, the RO should notify the veteran 
that it is his responsibility to submit a 
competent medical evidence that he meets 
the criteria for the next higher, 100 
percent evaluation.  The notice letter 
should set forth those criteria.  

7.  The RO should notify the veteran that 
to prevail on his claim for a disability 
rating in excess of 30 percent for 
hypertensive heart disease, prior to 
February 4, 2000, he must submit evidence 
from a physician or other competent 
medical professional, that prior to 
February 4, 2000, the disability resulted 
in more than one episode of acute 
congestive heart failure in the past year, 
or; workload not greater than 5 METs or 
left ventricular dysfunction with an 
ejection fraction of 50 percent or less.

8.  The RO should notify the veteran that, 
to support his TDIU claim, he must submit 
evidence from a physician or other 
competent medical professional, showing 
that his service-connected disabilities 
prevent him from engaging in substantially 
gainful employment.

9.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


